Title: To George Washington from Benjamin Lincoln, 27 January 1788
From: Lincoln, Benjamin
To: Washington, George



My dear General
Boston Jany 27th 1788

I have the pleasure of enclosend two news papers in which are the debates of the convention to Saturday the 19th—they are not forward enough to give your Excellency a just state of the business I therefore am inclined to observe that yesterday we were on the 9th sect.—The oposition seem now inclined to hurry over the business and bring on as soon as possible the main question—however this they are not permitted to do it is pretty well known what objections are on the minds of the people—it becomes therefore necessary to obviate them if possible—we have hither to done this with success the oposition see it and are alarmed for there are a vast many people attending in the galleries (we now assemble in one of our meeting houses) and most of the arguments are published in the papers both are of use.
Your Excellency will see in the paper propositions for adopting the constitution on conditions, this will not be attended to—It is possible if we adopt it absolutely that the convention may recommend certain amendments—It will never I presume be adopted on any conditions, It will pass absolutely or be rejected. I have now higher expectations that it will pass than when I last wrote I think the friends to it increase daily, however I would not raise your Excellencys expectations to high—it is yet impossible to determine absolutely its fate.
Mr Gerry as mentioned in my last left the convention in dugeons he has not since returned to it I presume he will not return.

With the highest esteem I have the honor of being my Dear Genl your most obedient servant

B. Lincoln

